DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and the corresponding declaration filed 10/15/2021 regarding the 112(a) rejection have been fully considered but they are not persuasive. In the declaration, it is argued that one of ordinary skill in the art would know to look up CMC precursors from a website in order to practice the claimed invention (declaration, paragraph 5).  However there is no evidence in the instant specification that shows that these precursors are operable in the claimed invention or known, as very little guidance is given at the time of filing.  Even if one of ordinary skill in the art would know of all of these precursors, selection of those that give more or less carbon content would require more than routine experimentation.  The declarant further describes examples of precursors that would have the required ratios relative to the resin, but these are not supported nor pointed out in the instant specification.  Therefore, enablement of the instant disclosure does not occur without an undue amount of experimentation and other lists of precursors and reaction conditions as pointed out by the declarant.
As to the 35 USC 112(b) rejection, this has been withdrawn.  The 112(a) rejection is maintained and repeated here.

Information Disclosure Statement
The references cited in the Declaration of 10/15/2021 and corresponding remarks fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The websites/references cited in the response of 10/15/20201 should be in the form of an Information Disclosure Statement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for providing a tackifier and a resin, does not reasonably provide enablement for a tackifier that has a greater carbon content than the resin.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The instant specification only mentions the carbon content of its tackifer once:
[0027] Returning to Figure 1, block 18, the stacks 50 are wrapped about a form 52, such as a mandrel shown in Figure 5, to provide an article 54 having a desired shape. With continuing reference to Figure 1, the article is arranged into a mold and a pre-ceramic polymer resin is injected into the mold. The resin and tackifier are different than one another. In one example, the resin is a liquid at room temperature. In one example, the tackifier has a greater carbon content than the resin.

	Though it is mentioned that the tackifier can have a carbon content greater, there is no guidance in the specification as to what compounds would give a greater carbon content.  The discosure mentions that it is in an Example, but then does not reveal the Example.  As in the MPEP 2164.01:
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied In Re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation.  In Re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). 
	
In Re Wands analysis, the criteria for determining undue experimentation (MPEP 2164.01 (a)) include:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	In the instant application, the breadth of the claims (A) is such that claiming a tackifier that has a greater carbon content than a resin is broad.  Claim 9, for example, does not give any guidance as to what constitutes a tackifier or resin outside of those descriptive names, just that they are different, and the tackifier has a higher carbon content.  The nature of the invention (B) would dictate, as the higher carbon content of the tackifier is required in the claims, to require guidance on what the tackifier may be that has a higher carbon content.  The state of the prior art (C), as determined by a search, does not concern itself with carbon content of a tackifier vs a resin, thus there is no guidance for one of ordinary skill (those educated in CMC articles and their construction – (D)) to be able to discern what compounds might be useful as tackifiers vs resins that would fit the claimed parameters so that the tackifier has a higher carbon content.  Thus the level of predictability is low (E) because the prior art does not concern itself with carbon content, nor does the instant disclosure mention why or how this is critical.  The amount of direction provided by the inventor (F) and the number of working examples (G) where the carbon content of the tackifier is greater than the resin are nonexistent.
	The instant specification does provide that the tackifier may be a polycarbosilane, or that both the tackifier and resin may be silicon carbide based, but nowhere in the disclosure is it determined if the 
It is noted that in claim 18, the tackifier is a pre ceramic polycarbosilane and the resin is a ceramic based liquid.  However, the instant specification does not mark these two types of compounds as being able to have a carbon content greater than one another; no where in the specification is the pre ceramic polycarbosilane said to have a greater carbon content than a ceramic based liquid.  The specification therefore does not provide enough information in order for one of ordinary skill in the art to be able to make and use the invention as defined in the claims so that one compound has a greater carbon content than the other.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715